DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, claims 1-9, in the reply filed on 12/28/2020 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al. (US 2008/0264486)

a first panel (127, fig. 14, [0089]),
a second panel (129, fig. 14, [0089]), wherein each of the first and second panels having a first side (or inner side), a second side (or outer side), and a perimeter edge such that the first and second panels are aligned with each other to have first sides (or the inner surfaces) of the panels face each other and  a receiving space being defined between the first and second panels  (see fig. 14); 
a photovoltaic material (or wave guide cores 123 and 125, fig. 14, [0089] including photosensitive material described in [0051], [0053]) being positioned on the first sides (or inner sides) of each of the panels (127 and 129, see fig. 14); and
a plate (cladding layer 121 and optical device 139, fig. 14) being comprised of a transparent material (see optical device 139, fig. 14 or transparent substrate as a suitable waveguide cladding material described in [0094]), 
wherein the receiving space (between the panels) having the plate (or cladding layer 121) positioned therein (see fig. 14), and the plate (cladding layer 121 and optical device 139) extending discontinuously and outwardly in at least one direction (or to the left as shown in fig. 14) from the receiving space (between the panels) to define a free portion (or the optical device 139) which is configured to receive light and direct the light into the receiving space such that the light strikes the photovoltaic material (see fig. 14).
Extending discontinuously is still extending in general. Therefore, the reference is deemed to be anticipatory. 

However, Chen et al. shows a free portion (or optical device 133 in fig. 15, 143 in fig. 16, and 145 in figs. 17-18) attached to the guided wave photovoltaic device (wave guide 10, which includes the cladding layer) in figs. 15-18.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the assembly in fig. 14 by using the free portion (or optical device) that attaches to the wave guide as disclosed in figs. 15-18 in place of the free portion (or the optical device) shown in fig. 14, because Chen et al. explicitly suggests doing so. In such modification, the free portion (or the optical device 133, 143, 145) is defined by the plate (or cladding layer 121 and the optical device) extends continuously and outwardly in the at least one direction, because the free portion (or the optical device) is attached to wave guide. 

Regarding claim 2, Chen et al. discloses an assembly as in claim 1 above, wherein Chen et al. the panels (127 and 129) are co-planar rectangular shape and the plate (121 and the optical device extends beyond the panels to from the free portion. As such, the panels of Chen et al. will have the perimeter edge (of each panel 127 and 129) that includes a first edge, a second edge, a third edge and a fourth edge wherein the first and second edges are positioned opposite of each other, a first distance being defined from each of the first edges to a corresponding one of the 

Regarding claim 8, Chen et al. discloses an assembly as in claim 1 above, wherein Chen discloses the first panel (127), the second panel (129), the photovoltaic material (123 and 125) and the plate (121 and the optical device) define a photovoltaic unit (or the wave guide 120, see fig. 14). Chen et al. also discloses including a plurality of the photovoltaic units (or wave guide 10, see figs. 5, 7-8 and 10). As such, a plurality of the plates, the panels and the photovoltaic materials must be provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2008/0264486).
Regarding claims 3-7, Chen et al. discloses an assembly as in claim 2 above, wherein Chen et al. discloses the first panel (127), the second panel (129), the photovoltaic material (123 and 125) and the plate (121 and the optical device) define a photovoltaic unit (see fig. 14).
Chen et al. does not disclose the assembly further including a plurality of the photovoltaic units arranged in coplanar such that a plurality of the plates, the panels and the photovoltaic materials are provided, the photovoltaic units being positioned adjacent to each other such that each of the first panels of the photovoltaic units bounded by other ones of the photovoltaic units are adjacent to and face one of the second panels, the first edges of each of photovoltaic units are co-planar with each other, the second edges of each of the photovoltaic units are co-planar with each other, wherein the upper edges of the plates of the photovoltaic units are co-planar with each other, and  the upper edges of the plates of the photovoltaic units are co-planar with each other.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the assembly of Chen et al. by including a plurality of photovoltaic units in the assembly such that a plurality of the plates, the panels and the photovoltaic materials are provided, because such modification would involve nothing more than a mere duplication of parts (or photovoltaic units). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have rearranged the photovoltaic units in coplanar such that the photovoltaic units being positioned adjacent to each other such that each of the first panels of the photovoltaic units bounded by other ones of the photovoltaic units are adjacent to and face one of the second panels, the first edges of each of photovoltaic units are co-planar with each other, the second edges of each of the photovoltaic units are co-planar with each other, wherein the upper edges of the plates of the photovoltaic units are co-planar with each other, and  the upper edges of the plates of the photovoltaic units are co-planar with each other, since it has been held that rearranging parts (or photovoltaic units) of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.

Regarding claim 9, Chen et al. discloses an assembly as in claim 8 above.
Chen et al. does not disclose the photovoltaic units are being positioned adjacent to each other such that each of the first panels of the photovoltaic units bounded by other ones of the photovoltaic units are adjacent to and face one of the second panels.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have rearranged the plurality of photovoltaic units such that the photovoltaic units are being positioned adjacent to each other such that each of the first panels of the photovoltaic units bounded by other ones of the photovoltaic units are adjacent to and face one of the second panels, since it has been held that rearranging parts (or photovoltaic units) of an invention In re Japikse, 86 USPQ 70.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH

Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726